DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 10/08/2020.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,869,127.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of the current Application are broader in scope to claims 1-12 of U.S. Patent No. 10,869,127, granted to the same inventor with obvious wording variations and broader claimed limitations.	
	Below is a chart showing the similarities and differences of instant application independent claim 1; and U.S. Patent No. 10,869,127, claims 1.  
	Dependent claims 2-8 are substantially the same or worded differently as dependent claims 2-12 of U.S. Patent No. 10,869,127.  Regarding dependent claim 9, the claimed formula is inherent to the low pass filter structured by the inductor value and the capacitor value of the amplifier circuit of U.S. Patent No. 10,869,127. 
 
U.S. Patent No. 10,869,127
17/065,918
1.  An amplifier interface for driving an ultrasonic transducer, comprising: 
  a class-D amplifier configured to receive an ultrasonic signal; 

  an inductor coupled between the class-D amplifier and the ultrasonic transducer, wherein the inductor has an associated inductance value, wherein the ultrasonic transducer has an associated capacitance value, and   wherein the inductance value of the inductor and the capacitance value of the ultrasonic transducer form a low-pass filter for removing high frequency artifacts produced by the class-D amplifier; 
  a digital signal processor (DSP) at an input of the class-D amplifier; and 
  a feedback path disposed between the ultrasonic transducer and the DSP, 
  wherein the ultrasonic transducer is configured to produce an output signal, 
  wherein the feedback path is configured to provide a signal representative of a level of the output signal to the DSP, and U.S. Application No.: -3- 
  wherein the DSP is configured to correct the level of the output signal in response to variations in one or more of the inductance value and the capacitance value

  a switching amplifier configured to receive an ultrasonic signal from an ultrasonic source; 
  one or more inductances coupled between the switching amplifier and the ultrasonic transducer, the ultrasonic transducer having a transducer capacitance; 
  






processing circuitry associated with the ultrasonic source; and 
  a feedback path disposed between the ultrasonic transducer and the processing circuitry, 
  wherein the feedback path is configured to provide, to the processing circuitry, a signal representative of an output level of the ultrasonic transducer, and 
  wherein the processing circuitry is configured to correct the output level of the ultrasonic transducer in response to variations in one or more values of the one or more inductances and the transducer capacitance.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al (US-2004/0047477 A1, hereinafter, Bank).
Regarding claim 10, Bank discloses an amplifier interface (see Fig. 32) for driving an ultrasonic transducer (318), comprising: a switching amplifier (312, see ¶ [0075]) configured to receive an ultrasonic signal; and a first inductor (314) coupled between the switching amplifier and the ultrasonic transducer (318), the ultrasonic transducer having a transducer capacitance (318), wherein the first inductor has an associated inductance value, wherein the ultrasonic transducer has an associated capacitance value, and wherein the first inductance value of the inductor and the capacitance value of the ultrasonic transducer form a filter having a frequency response (inductor 314 and capacitance of transducer 318 form a filter); and a second inductance (350) in parallel with the ultrasonic transducer (318), and wherein one or more values of the second inductance and the transducer capacitance are selected to reduce a current draw in the frequency response of the filter (reactive network) within an ultrasonic frequency band of interest (see ¶ [0086])..
Regarding claim 11, see para [0006], Bank discloses the parametric or ultrasonic transducer or loudspeaker tend to have reactive (capacitive and/or inductive) characteristic, which is a thin-film ultrasonic transducer.
Regarding claims 15 and 16, see ¶ [0075]-[0079] for inductance and capacitance values control of the reactive matching network.
Regarding claims 17-20, see transformer 356 in Fig. 32; and wherein the step-up transformer is configured to provide a voltage boost to the ultrasonic transducer near a carrier frequency of a modulated ultrasonic signal produced by the ultrasonic transducer (see also Figs. 20, 21, and ¶ [0079], [0086], [0087], with step up transformer utilizes for voltage boost).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bank.
Regarding claims 12-14, a DC bias circuit as claimed is well known in the art for providing a DC bias voltage circuit and applying DC bias voltage to the diaphragm of the ultrasonic transducer for controlling the linearity output of the ultrasonic transducer for stability purpose.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the amplifier of Miyazaki with the old and well known DC bias voltage circuit and applying DC bias voltage to the diaphragm of the ultrasonic transducer for controlling the linearity output of the ultrasonic transducer for stability purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al and Wu et al disclose switching or class D amplifier circuits for ultrasonic transducer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	09/30/2021